Appeal by defendant from three judgments of the Supreme Court, Kings County (Lombardo, J.), all rendered November 9, 1979, convicting him of robbery in the first degree (11 counts), attempted robbery in the first degree (two counts), robbery in the second degree (four counts), attempted robbery in the second degree, grand larceny in the second degree, grand larceny in the third degree *671(seven counts), attempted grand larceny in the third degree and criminal possession of a weapon in the second degree (three counts), upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel is granted leave to withdraw as counsel (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Thompson, J. P., O’Connor, Rubin and Kunzeman, JJ., concur.